DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1-11,13,17-18, cancelled 21, and added claims 22-24 which changes the scope of the claims and as such a new ground of rejection is issued.

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection. 

Examiners notes on claim interpretation
Based on the claim language of claims 1 and 11 as well as the specification, Examiner interprets the following claim language as follows:
In regards to claim language “a battery”,  and “a change in thickness within the battery”, based on Fig. 2- 3B and the claim language of claim 1, Examiner interprets “ a battery”  as an element comprising one or more cells having a silicon-containing electrode, an expansion measurement device, a battery fuel gauge, and one or more processors.
As such based on [0030] and [0037] which ( i.e. “expansion measurement device 30 can be incorporated into the battery 25. “ and “the expansion measuring device 30 can include a pressure sensor to monitor … inside a battery”), Examiner interprets “a change in thickness within the battery” as a change in thickness on, around or within the 
In regards to claim language “battery fuel gauge”,  based on [0027] [0037] of the specification, Examiner interprets “battery fuel gauge” as a device that measures or determines properties of the battery, including but not limited to, measurements from the expansion measurement device, SOC, or SOH of a battery.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20150160302) in view of Chang (US 5438249).
As to claim 1, Xu discloses a battery (Fig. 1 and [0027])  comprising: 
one or more cells having a silicon-containing electrode ([0020] ..silicon or silicon-carbon composite as the anode/electrode);
an expansion measurement device  (Fig. 1 Strain gauge 104) is configured to measure an expansion of the battery (Fig. 1. Strain gauge 104 may be configured to ; and
a battery fuel gauge (Fig.5 element that determines capacity degradation and SOH at S540 is identified as battery fuel gauge) in communication with the expansion measurement device (Fig. 5 where strain measurements (S1,S2) are taken with strain gauge 104 (S520 and 530) and used to measure capacity degradation and SOH (540 and [0038]). Therefore it would be obvious to one of ordinary skill in the art for the strain gauge 104 to be in communication with Xu’s identified “battery fuel gauge” in order for Xu’s fuel gauge to determine the SOH as taught in Fig. 5 540) configured to: 
obtain using the expansion measurement device information (strain measurements S1, S2 using with strain gauge 104) relating to the expansion of the battery (Fig. 5 S540 the strain measurements S1, S2 which is an expression of battery expansion and contraction ([0020] [0027]) are used to determine SOH. Therefore it would be obvious to one of ordinary skill in the art for Xu’s identified “battery fuel gauge” obtain the strain measurements S1, S2 from strain gauge 104 in order for Xu’s fuel gauge to determine the SOH as taught in Fig. 5 540).
Xu further discloses determin[ing] a state of health of the battery based at least in part on the expansion of the battery (Fig. 5 S540 SOH is determined using first and second strain measurements S1, S2 which is an expression of battery expansion and contraction [0020] [0027]), wherein the state of health is determined based on change of the expansion as the battery is discharged and charged over multiple cycles (See Fig. 5 520-540 SOH is further determined from the change in control[ling] one or more functions of the battery ([0018] retiring or re-purposing the cell. Thus controlling the use the battery ) based at least in part on the information (retiring or re-purposing the cell is determined based on a determine SOH determined from strain measurements S1, S2 [0018]).
Xu does not disclose the information comprising at least a change in thickness within the battery, nor determin[ing] a state of charge of the battery based at least in part on the expansion of the battery.
Regarding the information comprising  at least a change in thickness within the battery and determin[ing] a state of charge of the battery based at least in part on the expansion of the battery, Chang teaches the information comprising at least a change in thickness within the battery (Fig. 2,5 where a linear displacement gauge 35,45 measures a change in thickness of battery cell/cell stack 31,40 caused by expansion (Col 2. Lines 10-19, 23-27, Col 3 lines 27-34, Col. 4 lines 16-39).
It would have been obvious to a person of ordinary skill in the art to include in Xu’s information relating to expansion of the battery at least a change in thickness on a battery cell and thus a change in thickness within the battery in order to determine the state of charge of the battery (Col. 4 lines 16-39 and Abstract). 

Chang further teaches determin[ing] a state of charge of the battery based at least in part on the expansion of the battery (Chang further teaches that said measured change in thickness is provided to a state of charge indicator to determine the state of charge of the battery (Abstract). Chang also shows a relationship between a change in thickness of a single cell and state of charge in Fig. 3A-3B lines 38-46).
It would have been obvious to a person of ordinary skill in the art to modify Xu’ battery to determine a state of charge of the battery based at least in part on the expansion of the battery in order to accurately inform the user of the amount of usable power remaining in the battery (Col. 1 lines 25-47).
Although Xu in view of Chang teaches determining a SOC and SOH of the battery and controlling one or more functions of the battery based on the information, Xu in view of Chang does not specifically teach a processor configured to perform the claimed controlling and determining  step as described above.
However, it would be obvious to a person of ordinary skill in the art to modify Xu with a processor to perform the claimed processes of controlling and determining in order to increase the speed of these steps and reduce the likelihood of human error.
As to claim 3, Xu in view of Chang teaches the battery claim 1, wherein the information relating to expansion of the battery comprises, a volume change, and/or a pressure change of at least one cell of the battery (See [0018] and [0027] of Xu). 
As to claim 4 Xu in view of Chang teaches the battery of claim 3, wherein the one or more processors are configured to reset a volume and/or pressure baseline at a known state of charge (Fig. 6 S620 of Xu initial strain gauge measurement is taken. S640 where the degradation is determined based on a difference between an initial and aged strain gauge measurement. As such the initial strain gauge measurement identified as baseline strain (baseline volume, and/or pressure). It would be obvious to a person of ordinary skill in the art to modify Xu with a processor to perform the claimed processes of resetting a volume and/or pressure baseline in order to increase the speed of these steps and reduce the likelihood of human error).
As to claim 7, Xu in view of Chang teaches the battery of claim 1, wherein the battery is a lithium ion battery ([0019] of Xu). 
As to claim 8, Xu in view of Chang teaches the battery of claim 1, wherein the one or more cells comprises one or more silicon-dominant anodes ([0020] of Xu).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20150160302) in view of Chang (US 5438249) in view of Durrer (US 20190187004).
As to claim 2, Xu in view of Chang teaches the battery of claim 1.
Xu in view of Chang does not teach further comprising a display configured to provide the determined state of charge and/or state of health of the battery. 
Durrer teaches a display configured to provide the determined state of charge and/or state of health of the battery ([0056] the state of health (SOH) can be determined from reference curves or special features in curves (peak displacement, intensity reductions), and communicated to the user via a display).
.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20150160302) in view of Chang (US 5438249) in view of Takashima (US20150362557).
As to claim 5, Xu in view of Chang teaches the battery of claim 1.
Xu in view of Chang does not teach wherein the information comprises the change in fluid volume within the battery
Takashima teaches wherein the information comprises the change in fluid volume within the battery ([0041]-[0042] Fig. 2A and 2B of Takashima where state detecting device estimates variation in battery fluid volume).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the battery of Xu to include wherein the information comprises the change in fluid volume within the battery, in order to determine charge acceptability and the impact of change in fluid volume on the battery’s state of charge as taught by Takashima ([0035]-[0036]).
Claim 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20150160302) in view of Chang (US 5438249) in view of Christensen (US 20100285338) 
As to claim 6, Xu in view of Chang teaches the battery of claim 1.
wherein the information comprises a change in pressure on fluid as measured by a force gauge within the battery (As above, Examiner interprets a “battery” as comprising at least one or more cells, an expansion measurement device and a battery fuel gauge. 
Christensen teaches wherein the information comprises a change in pressure on fluid ([0024] of Christensen) as measured by a force gauge within the battery (Christensen “battery” of Fig. 1 comprises force gauge (pressure sensor 114).
It would have been obvious to a person of ordinary skill in the art to modify the battery of Xu to include wherein the information comprises a change in pressure on fluid as measured by a force gauge within the battery, in order to monitor the battery SOC ([0011]) and overpressure conditions due to overcharging or over-discharging [0024] as taught by Christensen so as to extend battery life and as safety protection.
As to claim 18, Xu in view of Chang teaches the method of claim 11, wherein the information comprises the change in pressure on fluid within the battery (Fig. 1 of Christensen [0017] [0020] [0024])
Claims 9-10,15-16, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20150160302) in view of Chang (US 5438249) in view of Jarvis (US 20160064780).
As to claims 9 and 24, Xu in view of Chang teaches the battery of claim 1 (Fig. 1 and 2) and the method of claim 11 .
Xu in view of Chang does teach wherein the one or more processors are configured to control charging/discharging of at least one of the one or more cells in the battery based at least in part on the expansion of the battery. 
 wherein the battery management system is configured to control charging/discharging of one or more cells in the battery based at least in part on the expansion of the battery ([0046] the portable electronic device may adjust charging or discharging conditions in response to the first detected rechargeable battery expansion rate whereas the portable electronic device may actively terminate all power, may trigger one or more power protections circuits, and/or may trigger one or more sacrificial components to attempt to arrest the accelerated expansion of the rechargeable battery).
It would have been obvious to a person of ordinary skill in the art to modify the battery management system of Xu to be configured to control charging/discharging of one or more cells in the battery based at least in part on the expansion of the battery, in order to indicate a rechargeable battery failure, manufacturing defect, premature mechanical or chemical failure, physical damage to the rechargeable battery, unsafe charging/discharging conditions, use of third-party or otherwise unknown chargers, or any other potentially unexpected circumstance as taught by Jarvis [0046].
As to claim 10, Xu in view of Chang in view of Jarvis teaches the battery of claim 9. 
Xu in view of Chang does not teach wherein the battery is configured to trigger one or more safety mechanisms when the expansion is above a threshold.
Jarvis teaches wherein the battery management system is configured to trigger one or more safety mechanisms when the expansion is above a threshold.  ([0091] and Fig. 7 where once, at 704, the method determines that the expansion of the rechargeable battery exceeds the selected expansion threshold, the method may report that the rechargeable battery has expanded or swelled at operation 706. [0046] the .
It would have been obvious to a person of ordinary skill in the art to modify the battery of Xu to be configured to trigger one or more safety mechanisms when the expansion is above a threshold, in order to indicate a rechargeable battery failure, manufacturing defect, premature mechanical or chemical failure, physical damage to the rechargeable battery, unsafe charging/discharging conditions, use of third-party or otherwise unknown chargers, or any other potentially unexpected circumstance as taught by Jarvis [0046].
As to claim 15, Xu in view of Chang teaches the method of claim 11.
Xu in view of Chang does not teach determining gassing of one or more cells of the battery and/or damage to the battery based at least in part on the expansion
 Jarvis teaches further comprising determining gassing of one or more cells of the battery and/or damage to the battery based at least in part on the expansion ([0046] of Jarvis where an accelerated rechargeable battery expansion rate may indicate a rechargeable battery failure, manufacturing defect, premature mechanical or chemical failure, physical damage to the rechargeable battery, unsafe charging/discharging conditions, use of third-party or otherwise unknown chargers, or any other potentially unexpected circumstance) .
It would have been obvious to a person of ordinary skill in the art to modify the method of Xu to comprise determining gassing of one or more cells of the battery and/or 
As to claim 16 Xu in view of Chang teaches the method of claim 11.
Xu in view of Chang teaches does not teach further comprising triggering one or more safety mechanisms when the expansion is above a threshold.
Jarvis teaches further comprising triggering one or more safety mechanisms when the expansion is above a threshold ([0091] and Fig. 7 of Jarvis where once, at 704, the method determines that the expansion of the rechargeable battery exceeds the selected expansion threshold, the method may report that the rechargeable battery has expanded or swelled at operation 706. [0046] the portable electronic device may actively trigger one or more power protections circuits, and/or may trigger one or more sacrificial components to attempt to arrest the accelerated expansion of the rechargeable battery). 
It would have been obvious to a person of ordinary skill in the art to modify the method of Xu to comprise triggering one or more safety mechanisms when the expansion is above a threshold, in order to indicate a rechargeable battery failure, manufacturing defect, premature mechanical or chemical failure, physical damage to the rechargeable battery, unsafe charging/discharging conditions, use of third-party or otherwise unknown chargers, or any other potentially unexpected circumstance as taught by Jarvis [0046].
Claims 11-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20150160302) in view of Chang (US 5438249) 
As to claim 11, Xu discloses method of managing a life cycle of a battery (Fig. 1 and Fig. 5 Battery under test and S540 of Fig. 5) comprising one or more cells having a silicon-containing electrode ([0020] ..silicon or silicon-carbon composite as the anode), the method comprising , the method comprising: 
measuring an expansion of the battery using an expansion measurement device in the battery (Fig. 5 S540 the strain measurements (S1, S2) measured with strain gauge 104. Fig. 1. Strain gauge 104 may be configured to measure expansion and contraction (strain measurement) of the battery that is associated with a change in the volume of the battery. [0018] [0027] and [0038]);
obtaining information (strain measurements (S1, S2)), the information relating to an expansion of the battery (Fig. 5 S540 the strain measurements S1, S2 which is an expression of battery expansion and contraction ([0020] [0027]) are used to determine SOH. Therefore it would be obvious to one of ordinary skill in the art for Xu’s identified “battery fuel gauge” obtain the strain measurements S1, S2 from strain gauge 104 in order for Xu’s fuel gauge to determine the SOH as taught in Fig. 5 540).
Xu discloses controlling, one or more functions of the one or more cells of the battery ([0018] retiring or re-purposing the cell. Thus controlling the use the battery ) based at least in part on the information (retiring or re-purposing the cell is determined based on a determine SOH determined from strain measurements S1, S2 [0018]) wherein the controlling comprises determining a state of health of the battery ([0018] and Fig. 5 540 and ([0038])), and wherein the state of health of the battery is determined based on change of the expansion as the battery is discharged and charged over multiple cycles (See Fig. 5 520-540 SOH is further .
Xu does not disclose the information comprising at least a change in thickness within the battery and wherein the controlling comprises determining a state of charge of the battery.
Chang teaches the information comprising at least a change in thickness within the battery (Fig. 2,5 where a linear displacement gauge 35,45 measures a change in thickness of battery cell/cell stack 31,40 caused by expansion (Col 2. Lines 10-19, 23-27, Col 3 lines 27-34, Col. 4 lines 16-39).
It would have been obvious to a person of ordinary skill in the art to include in Xu’s information relating to expansion of the battery at least a change in thickness on a battery cell and thus a change in thickness within the battery in order to determine the state of charge of the battery (Col. 4 lines 16-39 and Abstract).
Chang further teaches wherein the controlling comprises determining a state of charge of the battery (Chang further teaches that said measured change in thickness is provided to a state of charge indicator to determine the state of charge of the battery (Abstract). Chang also shows a relationship between a change in thickness of a single cell and state of charge in Fig. 3A-3B lines 38-46).

Although Xu in view of Chang teaches obtaining information concerning the battery and controlling one or more functions of the battery, Xu in view of Chang does not specifically teach a processor configured to perform the claimed controlling and obtaining steps as described above.
However, it would be obvious to a person of ordinary skill in the art to modify Xu with a processor to perform the claimed processes of controlling and obtaining steps in order to increase the speed of these steps and reduce the likelihood of human error.
As to claim 12 Xu in view of Chang teaches the method of claim 11, wherein the information relating to expansion of the battery comprises, a volume change and/or a pressure change of at least one cell of the battery (See [0018] and [0027]) of Xu). 
As to claim 13, Xu in view of Chang teaches the method of claim 11, comprising controlling the one or more functions based at least in part on the state of charge and/or state of health (retiring or re-purposing the cell is determined based on SOH that is determined based on the strain measurement [0018]).
 As to claim 14, Xu in view of Chang teaches the method of claim 11, further comprising resetting a volume, and/or pressure baseline at a known state of charge (Fig. 6 S620 of Xu initial strain gauge measurement is taken. S 640 where the degradation is determined based on a difference between an initial and aged strain . 
As to claim 19, Xu in view of Chang teaches the method of claim 11, wherein the battery is a lithium ion battery ([0019] of XU).  
As to claim 20, Xu in view of Chang teaches the method of claim 11, wherein the battery comprises one or more silicon-dominant anodes ([0020] of Xu).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20150160302) in view of Chang (US 5438249) in view of Takashima (US20150362557).
As to claim 17, Xu in view of Chang teaches the method of claim 11.
Xu in view of Chang teaches does not teach wherein the information comprises the change in fluid volume within the battery.
Takashima teaches wherein the information comprises the change in fluid volume within the battery ([0041]-[0042] Fig. 2A and 2B of Takashima where state detecting device estimates variation in battery fluid volume).
It would have been obvious to a person of ordinary skill in the art to modify the information of Xu to comprise the change in fluid volume within the battery, in order to determine charge acceptability and the impact of change in fluid volume on the battery’s state of charge as taught by Takashima ([0035]-[0036]).
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20150160302) in view of Chang (US 5438249) in view of Han (US 20160164061).
As to claims 22 and 23, Xu in view of Chang teaches the battery of claim 1 and the method of claim 11.
Xu in view of Chang does not teach wherein the one or more processors are configured to control heating/cooling of the battery based on the expansion of the battery.
It is well known to one of ordinary skill in the art that reducing battery temperature (or cooling the battery) reduces and prevents battery swelling as evident by Han ([0057] where cooling batteries reduces swelling). 
Therefore, it would be obvious to one of ordinary skill in the art to use a cooling device controlled by a processor (such as a control circuit for a vehicle fan) to cool the battery in order to reduce the battery swelling (e.g. control heating/cooling of the pack based on the expansion of the battery) thereby preventing deteriorated charging and discharging characteristics as taught by Han ([0057] and [0069]).



Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859